DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments, see page 7, lines 11-22, filed 20 January 2021, with respect to the 35 USC 112(b) and 112(d) rejections of claim 20 have been fully considered and are persuasive.  The 35 USC 112(b) and 112(d) rejections of claim 20 have been withdrawn in view of the amendment to the claim. 

3.	Applicant’s arguments, see page 7, line 23 to page 15, line 11, especially page 12, line 17 to page 15, line 11, filed 20 January 2021, with respect to the 35 USC 102 and 103 rejections of claims 1-3, 5, 7, 9-22, 24, 26, 28-31 and 33 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections of claims 1-3, 5, 7, 9-22, 24, 26, 28-31 and 33 have been withdrawn. In particular, the Examiner agrees with Applicants that the prior art made of record does not teach or fairly suggest the membrane of claims 1 or 33 or the method of claim 19 wherein the molar ratio of the DAM based moiety to the at least one component selected from the recited group is about 1:3.

Allowable Subject Matter

4.	Claims 1-3, 5, 7, 9-22, 24, 26, 28-31 and 33 are allowed.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
February 10, 2021